Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendant-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before October 20, 1960, with notice of argument for November 1, 1960, said appeal to be argued or submitted when reached.